Citation Nr: 1105018	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  05-17 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for 
the service-connected mechanical low back pain.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The Veteran served on active duty from July 1977 to March 2004.  

This case initially came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of the RO 
that awarded service connection for mechanical low back pain and 
assigned a 20 percent rating effective in April 2004.  

The claim was previously before the Board in August 2008 and July 
2009.  The matter was remanded for further development and 
adjudication.  The claim has been returned to the Board and is 
now ready for appellate disposition.


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  The service-connected mechanical low back pain is shown to 
have been productive of a disability picture manifested by a 
functional loss that more nearly approximated that of flexion 
restricted to 30 degrees or less for the period of the appeal; 
however, symptomatology consistent with incapacitating episodes 
of intervertebral disc syndrome as defined by the statue or 
unfavorable ankylosis of the thoracolumbar spine is not 
demonstrated.  


CONCLUSION OF LAW

The criteria for the assignment of an initial 40 percent 
evaluation for the service-connected mechanical low back pain 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.20, 4.71a including Diagnostic Codes 5235-5243 
(2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters: Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, 
amended VA's duties to notify and assist a claimant in developing 
the information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that information 
or evidence VA will seek to provide, and what parts VA expects 
the claimant to provide.  38 C.F.R. § 3.159(b) (2010).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (AOJ), even if the adjudication occurred 
prior to the enactment of VCAA.  See Pelegrini v. Principi, 18 
Vet. App. 112, 119-120 (2004).  

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  

The Veteran's claim on appeal arises from his disagreement with 
the initial disability evaluation assigned following the grant of 
service connection for mechanical low back pain.  

The United States Court of Appeals for Veteran's Claims (Court) 
has held that once service connection is granted the claim is 
substantiated, additional notice is not required, and any defect 
in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  

However, pursuant to Board Remand, VA complied with notification 
responsibilities in regards to the Veteran's claim for a higher 
initial rating in correspondence sent to the Veteran in November 
2008 and September 2009.

These letters asked the Veteran to identify any post-service 
medical records (VA and non-VA) pertinent to his claim.  
Additionally, the Veteran was notified of VA's responsibilities 
in obtaining information to assist the Veteran in completing his 
claim, and identified the Veteran's duties in obtaining 
information and evidence to substantiate his claim (evidence that 
his disability had worsened in severity).  Notice pursuant to the 
Dingess decision was included in the November 2008 letter.  

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with the claims file consists of the 
Veteran's service treatment records, post-service VA and private 
medical records, reports of VA examination, and records from the 
Social Security Administration (SSA).  The Veteran has not 
identified any other evidence which has not been obtained with 
respect to the claim decided in the instant decision.

For the foregoing reasons, the Board therefore finds that VA has 
satisfied its duty to notify and the duty to assist pursuant to 
VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.159(b), 20.1102 (2009); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  

Any defect in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury to 
the claimant.  Thus, any such deficiency is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998). 


II. General Rating Criteria

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability.  38 C.F.R. § 4.2.  Any 
reasonable doubt regarding the degree of disability should be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations apply, 
the higher of the two should be assigned where the disability 
picture more nearly approximates the criteria for the next higher 
rating.  38 C.F.R. § 4.7.  

When considering functional impairment caused by a service-
connected disorder, evaluations should be based on an assessment 
of the lack of usefulness, and adjudicators should consider the 
effects of the disabilities upon the person's ordinary activity.  
38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of a veteran's disability.  Schafrath, 1 Vet. App. at 
594.  

In general, the degree of impairment resulting from a disability 
is a factual determination and generally the Board's primary 
focus in such cases is upon the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); 
Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  

The Board also acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation at any stage since the effective 
date of service connection.  See Fenderson v. West, 12 Vet. App 
119 (1999).   The analysis in the following decision is 
undertaken with consideration of the possibility that different 
ratings may be warranted for different time periods.  

The Court has held that functional loss, supported by adequate 
pathology and evidenced by visible behavior of the veteran 
undertaking the motion, is recognized as resulting in disability.  
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R.
§§ 4.10, 4.40, 4.45.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance. 
Functional loss may be due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  38 
C.F.R. § 4.45.

Ratings shall be based as far as practicable, upon the average 
impairments of earning capacity with the additional proviso that 
the Secretary shall from time to time readjust this schedule of 
ratings in accordance with experience.  

To accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to approve 
on the basis of the criteria set forth in this paragraph an 
extra-schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  

The governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to render 
impractical the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).


III.  Analysis

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with respect 
to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-
30 (2000).

Historically, service connection was awarded for mechanical low 
back pain in a September 2004 rating decision.  An initial 20 
percent evaluation was assigned effective on April 1, 2004, the 
day following separation from active military service.  

As the Veteran appealed the decision that assigned the initial 20 
percent rating, the Board will now consider whether a higher 
evaluation is warranted for the lumbar spine disability at any 
stage since the effective date of service connection.  See 
Fenderson, 12 Vet. App. at 126. 

At the outset, the Board would note that effective September 26, 
2003, revisions were made to the VA rating schedule, which 
established a General Rating Formula for Diseases and Injuries of 
the Spine.  See 68 Fed. Reg. 166, 51454-51458. (August 27, 2003).  
The Veteran filed his claim in April 2004.  Thus, only the 
regulations effective September 26, 2003, apply to this claim.

The Veteran's mechanical low back pain has been assigned a 20 
percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5237,  
under the General Rating Formula for Diseases and Injuries of the 
Spine, Diagnostic Codes 5235 to 5243.  38 C.F.R. § 4.71a (2009).  

Under Diagnostic Code 5237, lumbosacral strain, with or without 
symptoms such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of injury 
or disease, is assigned a 20 percent rating is assigned for 
disability manifested by the following: forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees; the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  Id.  

While the General Rating Formula For Diseases and Injuries of the 
Spine does identify criteria that would afford a higher rating of 
30 percent for disability involving the cervical spine (a 30 
percent is assigned for forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire cervical 
spine), it does not provide for a 30 percent rating for 
disability associated with the thoracolumbar spine.  Id

An increased rating to 40 percent is warranted when a back 
disability is manifested by the following criteria: unfavorable 
ankylosis of the entire cervical spine; forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable ankylosis 
of the entire thoracolumbar spine.  Id.  A 50 percent is assigned 
for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  
A 100 percent is assigned for unfavorable ankylosis of the entire 
spine.  Id.  

Aside from the General Rating Formula For Diseases and Injuries 
of the Spine, there are other provisions for rating disability of 
the spine when certain manifestations are present.   These 
include incapacitating episodes and neurological problems.  

While there has been some radiographic evidence showing narrowing 
of disc space, there been no evidence of incapacitating episodes 
of intervertebral disc syndrome as defined by the statute to 
warrant a higher rating under Diagnostic Code 5243.  Id.  

Despite statements of the Veteran that he presented to the 
emergency room six times with flare-ups of back pain 
necessitating bed rest, there is no physician prescribed bed rest 
in the claims folder.  See report of VA examination dated in 
January 2009.  

Moreover, even assuming such, considering the award of a 40 
percent initial rating in the instant case, the evidence does not 
give rise to incapacitating episodes amounting to six weeks in a 
12-month period to warrant a 60 percent rating.  

The Board has also considered whether a separate disability 
rating would be appropriate for neurological findings appropriate 
to the site of the lumbar spine under the diagnostic codes 
pertinent to rating neurological disorders.  There were, however, 
no compensable neurological disabilities (paralysis of the 
sciatic nerve) associated with the lumbosacral strain.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8520).  While there were some 
complaints of radiating leg pain, the neurological examination in 
July 2010 was negative for lumbar radiculopathy.    

Thus, the Board shall consider the service connected disability 
under the orthopedic diagnostic codes (under the General Rating 
Formula For Diseases and Injuries of the Spine) only.  

Having carefully considered the Veteran's claim in light of the 
evidence of record, as well as the applicable law and regulation, 
the Board finds that an initial 40 percent rating is warranted, 
and no higher, at this time.  38 C.F.R. § 4.7; See Fenderson, 12 
Vet. App. at 126. 

In this regard, VA examination in June 2004 revealed forward 
flexion of the lumbar spine to 45 degrees when the Veteran 
encountered pain and could go no further.  Extension was to 10 
degrees.  Rotation was 20 degrees, bilaterally.  Pain was present 
with all range of motion at the extreme of the motion.  The 
Veteran could not knee bend or squat.  Repetitive motion of 
forward flexion was limited secondary to pain.  

A separate spine VA examination in November 2004 showed flexion 
and extension to be the same, but limited by not only pain but 
stiffness as well.  Lateral rotation was to 20 degrees, 
bilaterally, limited by pain and stiffness.  Rotation was 20 
degrees, bilaterally, with pain and stiffness.  Repetitive motion 
was significant for mildly increased symptoms.  

The VA outpatient treatment records dated between 2006 and 2008 
contain numerous complaints of low back pain.  In October 2007, 
the Veteran was able to bend to 40 degrees.  Extension was less 
than five degrees.  In May 2008, the Veteran was able to bend to 
35 degrees and extend to 10 degrees. 

The records from the Fayetteville Pain Center dated in December 
2007 show the Veteran was treated for back pain.  Extension was 
noted to 10 degrees and flexion was to 30 degrees.  There was 
pain with both ranges of motion.  The records from Dr. CVA also 
contain treatment for back pain.

Upon VA examination in January 2009, the Veteran endorsed flare-
ups of his back condition occurring every one to two months and 
lasting from three to seven days.  The examination showed lumbar 
flattening.  There was no thoracolumbar spine ankylosis.  There 
was some guarding.  There was no spasm or weakness.  

Forward flexion was to 50 degrees, extension was to 30 degrees, 
left lateral flexion was to 30 degrees, left lateral rotation was 
to 15 degrees, right lateral flexion was to 28 degrees, and right 
lateral rotation was to 15 degrees.  There was objective evidence 
of pain with range of motion.

There was also additional limitation with repetitive motion.  
Pain was the most important factor.  After repetitive testing, 
range of motion was as follows: forward flexion was to 40 
degrees; extension was to 20 degrees; left lateral flexion was to 
20 degrees; left lateral rotation was to 15 degrees; right 
lateral flexion was to 20 degrees; and right lateral rotation was 
to 15 degrees.  
Upon VA examination in July 2010, the Veteran complained of back 
pain.  The examiner noted that he appeared to  be tired and in 
pain.  He was slow to change position and was frequently wincing.  
He had objective evidence of paraspinous muscle spasm with lack 
of reversal of the normal lumbar lordosis with bending forward.  
Straight leg raise produced non-radiating back pain, bilaterally.  
The examiner found the Veteran to have severe low back pain of 
the mechanical variety. 

Based on the foregoing complaints of pain experienced in the 
Veteran's lumbar spine, functional loss due to flare-ups, pain, 
fatigability, incoordination, pain on movement, and weakness, 
were considered and are reflected in the increased 40 percent 
rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8  Vet. App. 
at 206-7.  

Pain is clearly the major limiting factor for the Veteran and, 
thus, warrants the increase to 40 percent.  The Board would note 
that forward flexion of the thoracolumbar spine was to 30 degrees 
on only one occasion in 2007.  Prior to that point and since, 
forward flexion was at its worst limited to 40 degrees.  There 
was no evidence of  lack of endurance, weakness, or 
incoordination of the lumbar spine at any time.  

In sum, an initial 40 percent rating for the lumbar spine 
disability is warranted based on the manifestations of pain in 
the Veteran's lumbar spine.  A rating in excess of 40 percent, to 
include "staged" ratings, is not warranted as the evidence does 
not show symptomatology consistent with incapacitating episodes 
of intervertebral disc syndrome as defined by the statue or 
unfavorable ankylosis of the thoracolumbar spine.  38 C.F.R. 
§ 4.71a; Fenderson, 12 Vet. App. at 126.  Should the Veteran's 
disability picture change in the future, he may be assigned a 
higher rating.  See 38 C.F.R. § 4.1.

The Court has held that, when evidence of unemployability is 
presented, the issue of whether a total disability based on 
individual unemployability (TDIU) will be assigned, should be 
handled during the determination of the initial disability rating 
assigned at the time disabilities are determined to be service 
connected.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 
(2009).  In Rice, the Court determined that there is no 
freestanding claim for a TDIU rating.  Id. at 451.  
However, in the instant case, the RO has separately denied TDIU 
in rating decisions dated in November 2005 and November 2008.  
See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  
The Veteran has not appealed these decisions.   38 C.F.R. 
§ 20.302(a).  

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board finds 
that the record does not reflect that the Veteran's service-
connected lumbar spine disability is so exceptional or unusual as 
to warrant the assignment of a higher rating on an extraschedular 
basis.  See 
38 C.F.R. § 3.321(b)(1) (2010).  

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  See Thun v. 
Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  

If the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability picture 
is contemplated by the rating schedule and the assigned schedular 
evaluation is therefore adequate, and no extraschedular referral 
is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  

Otherwise, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is found 
inadequate, VA must determine whether the claimant's exceptional 
disability picture exhibits other related factors, such as those 
provided by the extraschedular regulation (38 C.F.R. § 
3.321(b)(1)) as "governing norms" (which include marked 
interference with employment and frequent periods of 
hospitalization). 

There is nothing in the record to distinguish his case from the 
cases of numerous other veterans who are subject to the schedular 
rating criteria for the same disability.  

Moreover, the schedular criteria, in general, are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability.  38 C.F.R. § 4.1.  

Therefore, the Veteran's disability picture is contemplated by 
the rating schedule 
and no extraschedular referral is required.  38 C.F.R. § 
3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash 
v. Brown, 8 Vet. App. 218 (1995).



ORDER

An increased, initial 40 percent evaluation for the service 
connected mechanical low back pain is granted, subject to the 
controlling regulations governing the payment of VA monetary 
benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


